Citation Nr: 0218678	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-06 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
heart disease.

(The issue of entitlement to service connection for heart 
disease will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1950 to April 1964.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the RO) which denied the 
veteran's claim.  

In September 2002, the veteran testified at a personal 
hearing before the undersigned Board member at the offices 
of the Board in Washington, D.C.
A transcript of that hearing has been associated with the 
veteran's VA claims folder.  

Additional development

For reasons expressed by the Board below, the veteran's 
claim of entitlement to service connection for heart 
disease is being reopened.  The Board will undertake 
additional development on the issue of entitlement to 
service connection for heart disease pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
[codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [codified at 
38 C.F.R. § 20.903.]  After giving such notice and 
reviewing the veteran's response, the Board will prepare a 
decision addressing the issue of entitlement to service 
connection for heart disease on a de novo basis.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service 
connection for heart disease was originally denied by the 
RO in a rating decision dated in December 1998.  He did 
not appeal that decision.

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
heart disease has been received since the December 1998 
rating action.


CONCLUSION OF LAW

The unappealed December 1998 rating decision which denied 
the veteran's claim of entitlement to service connection 
for heart disease disability is final.  The veteran has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for heart disease.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.1103(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has heart disease which is 
related to his military service.  He points to an abnormal 
electrocardiographic (EKG) finding in May 1963 as evidence 
of heart disease in service.

In the interest of clarity, the Board will initially 
discuss whether this case has been properly developed for 
appellate purposes.  The Board will then address the 
issue, providing relevant VA law and regulations, a 
factual background, an analysis of the claim and a 
decision.


Generally applicable law and regulations

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate 
the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as 
of that date.  The issues before the Board all arise 
from claims filed before November 9, 2000.  The 
regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the 
VCAA and its implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the 
VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f). 

Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

(i.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  As part of the 
notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard 
erected by the VCAA]. 

The Board believes that with respect to the issue 
involving the matter of the submission of new and 
material evidence, although VA's duty to assist appears 
to be circumscribed, the notice provisions of the VCAA 
are applicable.  The Board notes that the Court has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, 
the Board has concluded that the notice requirements of 
the VCAA have been satisfied with respect to the issue 
on appeal.  The Board observes that the veteran was 
informed in the July 2001 Statement of the Case and in 
his September 2002 personal hearing before the 
undersigned sitting in Washington, D.C. of the relevant 
law and regulations and the types of evidence that could 
be submitted by him in support of his claim.  

The veteran was informed in the July 2001 Statement of 
the Case that to establish entitlement to service 
connected compensation benefits, the evidence must show 
(1) an injury in service or a disease that began in or 
was made worse during service or an event in service 
causing injury or disease; (2) a current physical 
disability; and (3) a relationship between the current 
disability and an injury, disease or event in service.  

Based on the information provided to the veteran and 
his representative, the Board finds that VA's 
statutory duty to notify the veteran has been 
satisfied.

(ii.)  Duty to assist

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The issue on appeal involves the initial matter of 
whether a previously denied claim may be reopened.  
Under such circumstances, VA's duty to assist the 
veteran in the development of his claim is not triggered 
until the claim is reopened.  See 38 U.S.C.A. § 5103A.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The veteran has submitted numerous 
statements, including his notice of disagreement in April 
2001 and his substantive appeal in August 2001.  The 
veteran also presented personal testimony before the 
undersigned at a hearing in September 2002.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  

Service connection - in general

In general, the applicable law and regulations state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 
1131 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).

Service connection may be granted for certain chronic 
disabilities, such as cardiovascular disease, including 
hypertension, if such is shown to be manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Finality

In general, RO decisions which are unappealed become 
final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  A final 
decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), VA must reopen a finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.   "If new and material 
evidence is presented or secured with respect to a claim 
that has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App., 251, 253 (1991).  
See also Knightly v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
  
According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2002).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Factual Background

The "old" evidence

The veteran's service medical records reveal that he had 
two EKG tracings in May 1963.  The first tracing 
demonstrated a borderline pattern compatible with 
anterolateral wall ischemia or an active process.  The 
second tracing was considered within normal limits.  It 
was noted that if the clinical situation correlated the 
tracing could indicate ischemia or an active process 
involving the anterolateral wall.  Evaluation was thought 
necessary, as well as continued EKGs.  

The veteran was hospitalized in August 1963 for possible 
heart disease; no disease was found.  The veteran 
complained on his December 1963 discharge medical history 
report that he currently had, or had a history of, 
dizziness or fainting spells, shortness of breath, chest 
pain, and heart palpitations.  It was noted that the 
veteran's complaints all referred to suspected 
arteriosclerotic heart disease for which he had been 
hospitalized earlier in 1963, with no disease found.  

The veteran's claim of entitlement to service connection 
for heart disease was received by VA in May 1998.  A VA 
special heart examination in June 1998 diagnosed 
hypertension.  

The December 1998 rating decision

A December 1998 rating decision denied service connection 
for heart disease because hypertension diagnosed on 
examination in June 1998 was not diagnosed in service and 
because no other form of heart disease was diagnosed in 
June 1998.  The veteran was notified of the denial later 
in December 1998.  He did not appeal.

The additional evidence

Evidence received by VA after December 1998 includes VA 
outpatient records, including EKG reports, dated from 
April 1999 to February 2000, a transcript of the veteran's 
September 2002 personal hearing, and a November 2002 VA 
Progress Note.

October and November 1999 VA EKG reports reveal a normal 
sinus rhythm with diffuse ST-T abnormalities.  

The veteran testified at his September 2002 hearing that 
he had mini heart attacks in 1961 and 1962 (hearing 
transcript page 8), that he had told his doctors in 
service that he did not want evidence of his bad heart put 
in the record because that might prevent him from staying 
in service (transcript p. 10), and that he has had heart 
problems since service (transcript p. 27).  His son also 
testified in support of the veteran's claim.

According to a November 2002 VA Progress Note from a VA 
physician, an EKG in May 1963 showed anterolateral wall 
ischemia, with subsequent prescription of nitroglycerin on 
an as needed basis, and an EKG in October 2002 also showed 
anterolateral ischemia.  It was the physician's opinion 
that there was agreement between the EKG results in 
service in May 1963 and the EKG in October 2002.


Analysis

Although the RO has characterized the issue on appeal as a 
claim of entitlement to service connection for heart 
disease without reference to the fact that the claim had 
been previously finally denied, the Board finds that it 
must first address the preliminary matter of whether new 
and material evidence has been submitted to reopen the 
claim before it can address the actual merits of the 
claim.  The law is clear that "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  See also Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

In reaching this conclusion, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384 (1993).  
Based on Bernard, the Board must determine whether the 
veteran has been prejudiced by the RO's adjudication of 
the issue of entitlement to heart disease on a de novo 
basis rather than as a new and material claim.  In this 
case, by treating the issue on a de novo basis, the RO 
provided the claim with more consideration than it was 
due.  Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Thus, the Board believes that the veteran was not 
prejudiced by the RO adjudication of the issue on a de 
novo basis.

As indicated above, the veteran's original claim of 
entitlement to service connection for heart disease was 
denied in a December 1998 RO rating decision, which was 
not appealed within the applicable one-year time period.  
Thus, that decision became final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 
20.302, 20.1103 (2002).  The Board observes in this 
connection that it has reviewed the record and can 
identify no communication from the veteran indicating 
disagreement with the December 1998 rating decision.

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  The Board 
observes that there must be new and material evidence as 
to any aspect of the veteran's claim which was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient 
to reopen his claim of entitlement to service connection 
for heart disease.  

At the time of the December 1998 rating decision, the only 
post-service diagnosis was of hypertension.  As pointed 
out by the RO, hypertension was not shown in service or 
soon thereafter.  

The evidence received since December 1998 includes the 
November 2002 notation from a VA physician that an October 
2002 EKG showed the same findings of anterolateral wall 
ischemia that were shown in service.  That medical opinion 
is, in the opinion of the Board, new and material evidence 
with respect to the issue of service connection for heart 
disease because such evidence suggests that the veteran 
might currently have heart disease that could be related 
to his military service.  This evidence was not previously 
of record, it bears directly and substantially upon the 
specific matter under consideration, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for heart disease is 
reopened. 

The need for further development 

As discussed in some detail above, under the VCAA once a 
claim has been reopened, the duty to assist provisions of 
the VCAA come into play.  

As noted above, in Hodge, the United States Court of 
Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim even where it would 
not be enough to convince the Board to grant a claim.  In 
this case, the VA physician's recent statement, although 
new and material, is not sufficient to allow a decision on 
the merits.  The November 2002 statement merely contains 
the observation that EKGs in 1963 and 2002 are similar.  
This falls short of an opinion that the veteran has heart 
disease which had its inception during his military 
service or is otherwise related to his service.

Because it remains unclear whether the veteran currently 
has heart disease, and/or whether any heart disease is 
related to his military service, additional development 
will be undertaken on the issue of entitlement to service 
connection for heart disease.


ORDER

The claim of service connection for heart disease is 
reopened; to this extent, the appeal is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

